Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 1 of 17 PageID #: 416



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
CENTURY SPORTS, INC. and                               MEMORANDUM & ORDER
MILLENNIUM PRODUCTS GROUP, LLC,                        19-CV-4842(JS)(ARL)

                               Plaintiffs,
             -against-

ROSS BICYCLES, LLC, RANDY ROSS, and
SHAUN ROSS,

                         Defendants.
---------------------------------------X

APPEARANCES
For Plaintiffs:           Todd Wengrovsky, Esq.
                          285 Southfield Road, P.O. Box 585
                          Calverton, New York 11933

For Defendants:           Gerald D. Grunsfeld, Esq.
                          Lazar Grunsfeld Elnadev LLP
                          1795 Coney Island Avenue
                          Brooklyn, New York 11230

SEYBERT, District Judge:

             Plaintiffs     Century     Sports,    Inc.     (“Century”)     and

Millennium     Products    Group,     LLC   (“Millennium”)    (collectively,

“Plaintiffs”)     commenced    this    action     against   defendants    Ross

Bicycles, LLC (“RBL”), Randy Ross, and Shaun Ross (collectively,

“Defendants”), asserting claims for trademark infringement and

unfair competition arising out of the registration and use of the

“ROSS” trademark (the “Mark”).          (See Second Am. Compl., ECF No.

19.)     Defendants have moved to dismiss this action on three

grounds: (1) failure to state a claim under Federal Rule of Civil

Procedure    12(b)(6);     (2) lack    of   personal      jurisdiction    under
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 2 of 17 PageID #: 417



Federal Rule of Civil Procedure 12(b)(2); and (3) improper venue

under to Federal Rule of Civil Procedure 12(b)(3).           (Mot., ECF No.

20; Defs. Br., ECF No. 20-10; Reply, ECF No. 22.)                 Plaintiffs

oppose the motion.         (Pls. Opp., ECF No. 21.)    For the reasons set

forth below, Defendants’ Motion is GRANTED and the Second Amended

Complaint is DISMISSED for lack of personal jurisdiction.

                   BACKGROUND AND PROCEDURAL HISTORY1

I.    The Parties

            RBL   is   a    “limited   liability   company   organized    and

existing under the laws of the State of Delaware, with an address”

in Nevada.      (Second Am. Compl. ¶ 5.)        Defendants Randy Ross, a

Florida resident, and Shaun Ross, a Nevada resident, own RBL.

(Randy Ross Decl. (“R. Ross Decl.”), ECF No. 20-8, ¶¶ 3-4; Shaun

Ross Decl. (“S. Ross Decl.”), ECF No. 20-9, ¶¶ 3-4.)             Century and

Millennium are limited liability companies organized under the

laws of the State of New York.             (Second Am. Compl. ¶¶ 3-4.)

Millennium is a “well-known importer and distributor of consumer

goods, including toy items and sporting goods items, specifically

bicycles and bicycle accessories.”         (Id. ¶ 10.)



1 The following facts are drawn from the Second Amended Complaint
and the parties’ submissions, including filings and orders from
the underlying Trademark Trial and Appeal Board proceeding, as
appropriate. See Santos v. Hecht, No. 06-CV-0783, 2006 WL 2166850,
at *1 n.1 (E.D.N.Y. July 31, 2006) (taking judicial notice “of the
underlying records of the TTAB proceeding, attached to” motion
papers). “The facts are construed in a light most favorable to
plaintiff, the non-moving party.” Id.
                                       2
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 3 of 17 PageID #: 418



II.    The “ROSS” Mark and the Events Giving Rise to This Action

            In 1946, Randy and Shaun Ross’s grandfather and great

grandfather, respectively, formed Chain Bike Corporation (“CBC”),

a family-owned and operated company that produced bicycles under

the brand name “ROSS”. (R. Ross Decl. ¶¶ 6-7.) On March 26, 1974,

CBC registered the “ROSS” trademark (the “Mark”) with the United

States Patent and Trademark Office (“USPTO”) for “BICYCLES AND

STRUCTURAL PARTS THEREOF, in CLASS 19”.           (Second Am. Compl., Ex.

A, ECF No. 19-1.)       CBC later changed its name to Ross Bicycles,

Inc. (“RBI”).     (R. Ross Decl. ¶ 9.)     After RBI filed for bankruptcy

protection in 1989, Rand Corporation (“Rand”) acquired RBI and the

Mark.    (Id. ¶ 11.)     Rand sold bicycles under the ROSS brand name

until it filed for bankruptcy protection in 2010.           (Id. ¶ 12.)     As

relevant here, in 2013, Century acquired the Mark and authorized

Millennium to use the Mark in commerce.              (R. Ross Decl. ¶ 13;

Second Am. Compl. ¶ 12.)

            On March 24, 2014, Century filed Section 8 and Section

9   declarations    under   the   Trademark    Act   to   renew   the   Mark’s

registration to 2024.       (Second Am. Compl. ¶ 13; Second Am. Compl.,

Ex. B, ECF No. 19-2.)       According to Defendants, Century made “no

effort to resume sales of Ross-branded bikes or to use the Ross

[Mark] in commerce” after acquiring the Mark.              (R. Ross Decl. ¶

12.)    Thus, in 2017, Shaun and Randy Ross formed RBL to produce

and sell Ross-branded bicycles.         (R. Ross Decl. ¶¶ 14-15.)

                                      3
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 4 of 17 PageID #: 419



III. The TTAB Proceeding and this Action

            On    November 6, 2017,    RBL      filed   an       “Intent   to    Use”

trademark application with the USPTO to register the “ROSS” Mark

in connection with bicycles that RBL produces for sale.                    (R. Ross

Decl. ¶ 15; Intent to Use App., Grunsfeld Decl., Ex. A, ECF No.

20-2.)       On    November 7, 2017,      RBL     filed      a     “Petition      for

Cancellation” with the USPTO’s Trademark Trial and Appeal Board

(“TTAB”) to cancel the “ROSS” Mark owned by Century on the ground

that Century abandoned the Mark (the “TTAB Proceeding”).                        (TTAB

Petition, Grunsfeld Decl., Ex. B, ECF No. 20-3; Second Am. Compl.

¶ 14.)     Century opposed the petition and the parties engaged in

discovery and motion practice before the TTAB.               (Grunsfeld Decl.,

ECF No. 20-1, ¶¶ 4-5.)

            As the TTAB Proceeding was ongoing, Plaintiffs commenced

this action on August 23, 2019, alleging that Defendants’ use of

the Mark constitutes trademark infringement in violation of the

Lanham Act, 15 U.S.C. § 1051 et seq. (the “Lanham Act”).                   (Compl.,

ECF No. 1, ¶¶ 30-38.)          By November 4, 2019, the parties had

submitted their trial briefs in the TTAB Proceeding.                   (RBL Trial

Br., Grunsfeld Decl., Ex. D, ECF No. 20-5; Century Trial Br.,

Grunsfeld Decl., Ex. E, ECF No. 20-6.) Thereafter, in this action,

Plaintiffs filed an Amended Complaint on December 5, 2019, alleging

trademark infringement and unfair competition in violation of the

Lanham Act.       (Am. Compl., ECF No. 12, ¶¶ 35-52.)                On March 27,

                                      4
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 5 of 17 PageID #: 420



2020,    the    TTAB    granted   RBL’s       petition   to   cancel   Century’s

registration of the Mark.         (TTAB Decision, Grunsfeld Decl., Ex. F,

ECF No. 20-7.)      Specifically, the TTAB found that RBL “established

a prima facie case of abandonment based on [Century’s] nonuse of

the [Mark] for ‘bicycles and structural parts thereof’ since at

least [Century’s] acquisition of the mark” to when RBL initiated

the TTAB Proceeding.       (Id. at 14.)        The TTAB then determined that

“[t]he record does not support a finding that [Century] acted in

a way reasonable for business with a bona fide intent to use the

[M]ark” and thus, did not rebut the presumption of abandonment.

(Id. at 17-18.)        Century did not appeal the TTAB decision.

               In light of the TTAB decision, on April 27, 2020, this

Court denied Defendants’ motion to stay and directed Defendants to

respond to the Amended Complaint.               (Apr. 27, 2020 Elec. Order.)

On July 16, 2020, Plaintiffs filed a Second Amended Complaint,

alleging two causes of action for trademark infringement and unfair

competition in violation of the Lanham Act.              (Second Am. Compl. ¶¶

40-56.)    The Second Amended Complaint alleges that Defendants are

infringing on Plaintiffs’ “ROSS” Mark by using an identical “ROSS”

Mark to sell bicycles.       (Id. ¶¶ 16-31.)




                                          5
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 6 of 17 PageID #: 421



                                 DISCUSSION

             Defendants have moved to dismiss Plaintiffs’ claims

under Rule 12(b)(2), for lack of personal jurisdiction, Rule

12(b)(6), for failure to state a claim, and Rule 12(b)(3), for

improper venue.       The Court first considers the jurisdictional

challenge.

I.     Rule 12(b)(2) Legal Standard

             To survive a motion to dismiss “for lack of personal

jurisdiction, a plaintiff must make a prima facie showing that

jurisdiction exists.”       Eades v. Kennedy, PC Law Offices, 799 F.3d

161,     167-68    (2d    Cir.    2015)    (citation      omitted);     Troma

Entertainment, Inc. v. Centennial Pictures Inc., 729 F.3d 215, 217

(2d Cir. 2013) (“A plaintiff bears the burden of demonstrating

personal jurisdiction over a person or entity against whom it seeks

to bring suit.” (citation omitted)).           As a result, “a complaint

will survive a motion to dismiss for want of personal jurisdiction

so long as its allegations, taken as true, are ‘legally sufficient

allegations of jurisdiction.’”         Id. (quoting Penguin Group (USA)

Inc. v. American Buddha, 609 F.3d 30, 35 (2d Cir. 2010)).                 “In

evaluating whether the requisite showing has been made, the Court

must construe the pleadings and any supporting materials in the

light most favorable to the plaintiffs.”           Hillel v. Obvio Health

USA, Inc., No. 20-CV-4647, 2021 WL 229967, at *3 (S.D.N.Y. Jan.

21, 2021) (internal quotation marks and citation omitted).               “The

                                      6
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 7 of 17 PageID #: 422



Court will not, however, ‘draw argumentative inferences in the

plaintiff’s favor’ or ‘accept as true a legal conclusion couched

as a factual allegation.’”          Id. (quoting O’Neill v. Asat Tr. Reg.

(In re Terrorist Attacks on Sept. 11, 2001), 714 F.3d 659, 673 (2d

Cir. 2013)).

II.   Rule 12(b)(2) Discussion

            When considering a motion to dismiss for lack of personal

jurisdiction, the Court conducts a two-step inquiry.               First, the

court decides “whether there is a statutory basis for exercising

personal    jurisdiction     and”    second,   “whether     the   exercise   of

jurisdiction comports with due process.”             George Moundreas & Co SA

v. Jinhai Intelligent Mfg. Co Ltd., No. 20-CV-2626, 2021 WL 168930,

at *3 (S.D.N.Y. Jan. 18, 2021) (quoting BWP Media USA Inc. v.

Hollywood Fan Sites, LLC, 69 F. Supp. 3d 342, 349–50 (S.D.N.Y.

2014)   (cleaned    up)).     “There    are    two    varieties   of   personal

jurisdiction: specific and general.”            Kerman v. Intercontinental

Hotels Grp. Res. LLC, No. 20-CV-1085, 2021 WL 930253, at *3

(E.D.N.Y. Mar. 11, 2021).           “Specific jurisdiction is that which

‘aris[es] out of or [is] related to the defendant’s contacts with

the forum.’ . . . General jurisdiction, on the other hand, exists

where the defendant’s ‘general business contacts with the forum’

are so extensive or exceptional as to ‘permit[] a court to exercise

its power in a case where the subject matter of the suit is



                                        7
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 8 of 17 PageID #: 423



unrelated to those contacts.’”         Id. (quoting Metro. Life Ins. Co.

v. Robertson-Ceco Corp., 84 F.3d 560, 567-68 (2d Cir. 1996)).

             Here, the Second Amended Complaint alleges the Court has

personal      jurisdiction      over       Defendants     based       on     their

“transact[ing]     business    in   the     State   of   New   York    and    this

District,” and “commit[ing] tortious acts within the State, and/or

without the State causing injury within the state.”                (Second Am.

Compl. ¶ 1).        Defendants argue that they are not subject to

jurisdiction in New York because, among other reasons, they do not

reside in the State, have not contracted with any persons or

entities in the State, and they have not sold or shipped any goods

or services to customers in the State.              (Defs. Br. at ECF pp. 4-

6.)    Plaintiffs respond that Defendants are subject to general

jurisdiction pursuant to N.Y. C.P.L.R. § 301 (“Section 301”) (Pls.

Opp. at 9-10) and specific jurisdiction pursuant N.Y. C.P.L.R. §

302(a)(1) (“Section 302(a)(1)”) (id. at 10-11).                For the reasons

that follow, neither general nor specific jurisdiction exist in

this case.

      A.     General Jurisdiction

             “Under N.Y. C.P.L.R. § 301, a court in New York may

exercise general jurisdiction over an out-of-state defendant if

the defendant ‘engaged in continuous, permanent, and substantial

activity in New York.’”        George Moundreas, 2021 WL 168930, at *4

(quoting Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88, 95 (2d

                                       8
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 9 of 17 PageID #: 424



Cir. 2000)) (internal quotation marks omitted).            “The paradigmatic

forums where a corporate defendant is essentially at home are

‘where it is incorporated’ and where it ‘has its principal place

of business.’”     Kerman, 2021 WL 930253, at *5 (quoting Daimler AG

v. Bauman, 571 U.S. 117, 137 (2014)).          “‘Only in the “exceptional”

case will’ a corporate defendant be essentially at home in any

other jurisdiction.”      Id. (quoting Brown v. Lockheed Martin Corp.,

814 F.3d 619, 627 (2d Cir. 2016)) (further citations omitted).

             Here, RBL is a “limited liability company organized and

existing under the laws of the State of Delaware, with an address”

in Nevada.     (Second Am. Compl. ¶ 5.)        However, the Second Amended

Complaint    alleges    the   Court    has    personal   jurisdiction    over

Defendants based on their “transact[ing] business in the State of

New York and this District,” and “commit[ing] tortious acts within

the State, and/or without the State causing injury within the

state.”      (Second    Am.   Compl.   ¶     1.)   These   allegations    are

insufficient to establish that Defendants are “essentially at

home” in New York.        See Kerman, 2021 WL 930253, at *5 (finding

allegations that the defendant is “authorized to do business in

the State of New York” and “has a ‘massive presence’” in the state

did “not elevate Defendant’s relationship with New York to the

level of ‘essentially at home’” where the plaintiff did not contend

the defendant’s “operations were directed from New York”).



                                       9
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 10 of 17 PageID #: 425



             Further,    Plaintiffs     argue   that    RBL’s    website    is

 “sufficiently interactive to warrant jurisdiction” because it is

 “of a ‘two-way’ style, one that provided a ‘Show Now’ feature and

 means for direct electronic communications.”             (Pls. Opp. at 9;

 Second Am. Compl. ¶¶ 19-20.)         The Court disagrees.       “While some

 courts have held that a highly interactive website may give rise

 to personal jurisdiction where otherwise there would have been

 none, . . . , in all such cases, unlike here, the plaintiff first

 established some further contact with the forum state.”           Rosenberg

 v. PK Graphics, No. 03-CV-6655, 2004 WL 1057621, at *1 (S.D.N.Y.

 May 10, 2004) (citing Citigroup v. City Holding Co., 97 F. Supp.

 2d 549 (S.D.N.Y. 2000)).         Indeed, Plaintiffs allege only that

 “Defendants’ website is interactive and accessible to anyone in

 the country.”     (Second Am. Compl. ¶ 20.)        However, in support of

 their motion, Defendants affirm that while the website contains a

 “Shop Now” button (see Second Am. Compl. ¶ 20), the “Shop Now”

 button directs customers to a “Contact Us” forum and does “not

 give the customer the opportunity to” place a purchase (see R.

 Ross Decl. ¶ 19; S. Ross Decl. ¶ 19).       Accordingly, the Court finds

 that Defendants’ website does not “reach a level of interactivity

 amounting to doing business” under Section 301.             See Rosenberg,

 2004 WL 1057621, at *2 (finding the defendants’ website did not

 confer general jurisdiction because it did not “allow visitors to

 complete a purchase by paying online” and noting that “some further

                                      10
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 11 of 17 PageID #: 426



 contact must be made either by defendants or by the customer --

 using media such as email, facsimile, and the telephone -- to

 clarify or finalize terms and/or arrange for payment”).

             Therefore, the Court lacks general jurisdiction over

 Defendants.2

       B.    Specific Jurisdiction3

             1.     Section 302(a)(1)

             Plaintiffs argue that Section 302(a)(1) provides an

 alternative basis for personal jurisdiction because Defendants

 engaged in “specific transactions with parties in New York.” (Pls.

 Opp. at 10.)     As relevant here, New York’s Long Arm Statute allows

 a New York court to exercise personal jurisdiction over any non-

 domiciliary      who   “transacts   any    business       within   the   state   or

 contracts anywhere to supply goods or services in the state . . .

 .”   See N.Y. C.P.L.R. § 302(a)(1).         “To determine the existence of

 jurisdiction      under   section    302(a)(1),       a    court    must   decide

 (1) whether the defendant ‘transacts any business’ in New York


 2 Defendants Randy Ross and Shaun Ross are similarly not subject
 to general personal jurisdiction pursuant to Section 301. “They
 are [both] foreign individuals that do not systematically and
 continuously do business in New York, and Plaintiff[s do not allege
 or] argue otherwise.        Further, individuals acting on a
 corporation’s behalf are not subject to general personal
 jurisdiction under Section 301.” Giuliano v. Barch, No. 16-CV-
 0859, 2017 WL 1234042, at *5 (S.D.N.Y. Mar. 31, 2017).

 3 Because Plaintiffs invoke Sections 302(a)(1) and 302(a)(3)(ii)
 to support specific personal jurisdiction, the Court’s analysis
 focuses only on those provisions. (See Pls. Opp. at 10-11.)
                                       11
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 12 of 17 PageID #: 427



 and, if so, (2) whether this cause of action ‘aris[es] from’ such

 a business transaction.”              Best Van Lines, Inc. v. Walker, 490 F.3d

 239, 246 (2d Cir. 2007).

             As a preliminary matter, the Second Amended Complaint is

 devoid of any allegations that Defendants Randy Ross and Shaun

 Ross transacted business in New York.                  On this basis, the Court

 concludes    that     it     lacks       personal     jurisdiction       over     these

 individual Defendants under Section 302(a)(1).                  See Giuliano, 2017

 WL 1234042, at *7-10.

             Turning     to      the    merits,   Plaintiffs      first   argue     that

 specific    jurisdiction         exists    under     Section    302(a)(1)       because

 Defendants solicitated investors in New York.                    (Pls. Opp. at 10-

 11.)   Assuming, without deciding, that the alleged solicitation of

 a single investor in New York satisfies the “transacting business”

 prong,   there    are      no    allegations        that   Plaintiffs’     trademark

 infringement and unfair competition claims arise out of this

 activity.    See Stroud v. Tyson Foods, Inc., 91 F. Supp. 3d 381,

 389–90 (E.D.N.Y. 2015) (collecting cases). “Absent such a showing,

 there is no authority to exercise personal jurisdiction over non-

 domiciliary defendants under Section 302(a)(1).”                   Id.

             To the extent asserted, the Court rejects Plaintiffs’

 second   argument     that      RBL’s     website    is    a   “highly   interactive

 website” that confers jurisdiction under Section 302(a)(1).                        “It

 is true that a defendant’s operation of a website can sometimes

                                            12
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 13 of 17 PageID #: 428



 support personal jurisdiction under § 302(a)(1).”               Sullivan v.

 Walker Constr., Inc., No. 18-CV-09870, 2019 WL 2008882, at *2

 (S.D.N.Y. May 7, 2019) (citation omitted).           However, “[e]ven the

 existence of an interactive ‘patently commercial’ website that can

 be accessed by New York residents is not sufficient to justify the

 exercise of personal jurisdiction unless some degree of commercial

 activity occurred in New York.”           ISI Brands, Inc. v. KCC Int’l,

 Inc., 458 F. Supp. 2d 81, 87-88 (E.D.N.Y. 2006); Sullivan, 2019 WL

 2008882,    at   *2   (collecting    cases);   Hypnotic    Hats,    Ltd.   v.

 Wintermantel Enters., LLC, No. 15-CV-6478, 2016 WL 7451306, at *2

 (S.D.N.Y. Dec. 27, 2016) (noting that “[a] website that does more

 than provide information about a product and allows customers to

 purchase goods online, is a ‘highly interactive website,’ which

 may provide a basis for personal jurisdiction under CPLR § 302(a)”

 (citations omitted)); Savage Universal Corp. v. Grazier Const.,

 Inc., No. 04-CV-1089, 2004 WL 1824102, at *9 (S.D.N.Y. Aug. 13,

 2004) (“It stretches the meaning of ‘transacting business’ to

 subject defendants to personal jurisdiction in any state merely

 for operating a website, however commercial in nature, that is

 capable of reaching customers in that state, without some evidence

 or allegation that commercial activity in that state actually

 occurred.”).

             Here, “Plaintiff[s] ha[ve] not alleged a reasonable

 probability that [Defendants’] website has been ‘actually used to

                                      13
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 14 of 17 PageID #: 429



 effect   commercial    transactions    with   customers    in   New   York.’”

 Sullivan, 2019 WL 2008882, at *2 (quoting M. Shanken Commc’ns,

 Inc. v. Cigar500.com, No. 07-CV-7371, 2008 WL 2696168, at *5

 (S.D.N.Y. July 7, 2008)).        Indeed, as stated, the Second Amended

 Complaint alleges only that “Defendants’ website is interactive

 and accessible to anyone in the country.”              (Second Am. Compl.

 ¶ 20.) Defendants attest that they have not conducted any business

 in New York and have not sold and/or shipped any ROSS-branded

 bicycles to New York.      (See R. Ross Decl. ¶¶ 18-26; S. Ross Decl.

 ¶¶ 18-26.)    Moreover, as stated above, while the website contains

 a “Shop Now” button, it directs customers to a “Contact Us” forum

 and does “not give the customer the opportunity to” place a

 purchase. (See R. Ross Decl. ¶ 19; S. Ross Decl. ¶ 19.) Plaintiffs

 do not address or dispute these representations.                As such, the

 Court finds that Defendants’ website is “passive,”4 as opposed to

 “highly interactive,” and is “insufficient to demonstrate that the

 website operator has purposefully availed itself of the privilege

 of conducting activities within New York.”          Ye Olde Time Keepers,

 Inc. v. C.R. Martin Auctioneers, Inc., No. 17-CV-4377, 2018 WL

 1832930, at *6 (E.D.N.Y. Apr. 17, 2018) (quoting Zibiz Corp. v.




 4 The Court adopts the definition of a “passive website” as one
 that “only provides information about an item for sale and contact
 information for the seller, without any ability to directly
 purchase the items through the website. . . .”       Ye Olde Time
 Keepers, 2018 WL 1832930, at *6.
                                       14
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 15 of 17 PageID #: 430



 FCN Tech. Sols., 777 F. Supp. 2d 408, 423 (E.D.N.Y. 2011)) (further

 citations    omitted).     Therefore,     Defendants   “did   not   transact

 business in New York State under the meaning of § 302(a)(1) due to

 the nature of [their] website.”        Id.

             Finally, Plaintiffs argue that Defendants are subject to

 jurisdiction under Section 302(a)(1) because they “undoubtedly

 included New York entities in their national promotional campaign,

 particularly to retailers located here.”         (Pls. Opp. at 11.)     This

 allegation is entirely speculative and insufficient to confer

 personal jurisdiction over Defendants.           See ISI Brands, 458 F.

 Supp. 2d at 89 (declining to exercise jurisdiction under Section

 302(a)(1) in part where the plaintiff claimed that “it seems

 probable” that the defendant shipped orders into this District and

 “[w]hatever speculations or hopes plaintiff may have that further

 connections to New York will come to light in discovery, plaintiff

 has not provided sufficient facts to establish the jurisdiction

 that is a prerequisite to any such discovery” (quoting Rosenberg,

 2004 WL 1057621, at *1)).

             Accordingly, Plaintiffs have not made a prima facie

 showing that jurisdiction over Defendants is proper pursuant to

 Section 302(a)(1).

             2.    Section 302(a)(3)(ii)

             The Court recognizes that Plaintiffs also argue that

 Defendants could “reasonably foresee[] that their business model

                                      15
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 16 of 17 PageID #: 431



 and website would have consequences in New York” to support a

 finding of general jurisdiction.              (See Pls. Opp. at 10.)       Whether

 Defendants could have “reasonably foreseen” consequences in New

 York is more appropriately considered when analyzing specific

 jurisdiction pursuant to Section 302(a)(3)(ii).                   In any event,

 personal jurisdiction does not exist under Section 302(a)(3)(ii)

 because    Plaintiffs   failed      to   plausibly    plead      that    Defendants

 “discernibly attempted to serve the New York market.”                        Aaron

 Consulting Co. v. Snap Sols. LLC, No. 16-CV-6775, 2018 WL 4568800,

 at   *7   (E.D.N.Y.   Sept.   24,    2018).       Here,    the    Second   Amended

 Complaint alleges that “Defendants are marketing products under

 the ROSS name nationally, including to the northeastern United

 States” and “Defendants’ website is interactive and accessible to

 anyone in the country.”          (Second Am. Compl. ¶¶ 19-20.)                These

 conclusory allegations cannot support personal jurisdiction under

 Section 302(a)(3)(ii).        Aaron Consulting Co., 2018 WL 4568800, at

 *7 (noting, among other things, the “only connection between [the

 defendant’s] websites and New York is that the websites can be

 viewed by users in New York with an internet connection” and

 concluding the complaint’s “conclusory” allegations, that the

 defendant    “purposefully     solicits        customers   in    New     York”   and

 “directly advertises New York based events to New York customers,”

 could     not    support      personal         jurisdiction      under     Section

 302(a)(3)(ii)).

                                          16
Case 2:19-cv-04842-JS-ARL Document 23 Filed 03/23/21 Page 17 of 17 PageID #: 432



              “Having found that there is no statutory basis for

 personal jurisdiction under New York’s long-arm statute, the Court

 need not consider the next step of analyzing whether jurisdiction

 comports with due process.”           In re Dental Supplies Antitrust

 Litig., No. 16-CV-0696, 2017 WL 4217115, at *8 (E.D.N.Y. Sept. 20,

 2017).      Moreover, given that there is no personal jurisdiction

 over Defendants, the Court does not consider the parties’ remaining

 arguments. See George Moundreas, 2021 WL 168930, at *1 (collecting

 cases).

                                  CONCLUSION

              For the foregoing reasons, Defendants’ Motion (ECF No.

 20) is GRANTED and this case is DISMISSED without prejudice for

 lack   of   personal   jurisdiction.       The   Clerk   of   the   Court   is

 respectfully directed to enter judgment accordingly and mark this

 case CLOSED.




                                           SO ORDERED.



                                           _/s/ JOANNA SEYBERT _____
                                           Joanna Seybert, U.S.D.J.


 Dated:       March   23 , 2021
              Central Islip, New York




                                      17
